UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
DEVIN HILLMAN et al., )
)
Plaintiffs, )
)
v. )
)

AMERICAN FEDERATION OF ) Civil Case No. 18-cv-999
GOVERNMENT EMPLOYEES, AFL- )
CIO et al., )
)
Defendants. )
` )

MEMORANDUM OPINION

 

This case pits two union members against their union’s leadershipl After former D.C.
employees Devin Hiliman and Tara Blunt wrote a letter criticizing the president of the local
American Federation of Govermnent Employees (AFGE) chapter, the union stripped their
membership, ejected them from officer positions, blocked them from future meetings, and
thwarted their participation in an upcoming election So Hillman and Blunt sued, bringing three
claims under the Labor~l\/lanagement Reporting & Disclosure Act, 29 U.S.C. §§ 411-503
(LMRlDA), one claim under the Labor Management Relations Act, 29 U.S.C. §§ 141-l97
(LMRA), and two claims under D.C. common law.

AFGE and its Local 2741 seek dismissai for lack of subject matter jurisdiction and for
failure to state a claim. 'i`he Court Will grant the union"s motion to dismiss for lack of subject
matter jurisdiction for one of Hillman and Blunt’s LMRDA claims, for their LMRA claiin, and
for their common law claims But the Court Will deny the union’s motion to dismiss the
remaining two LMRDA claims since each states a legally sufficient claim properly before the

Court.

For their part, Hillman and Blunt ask the Court to reconsider its previous denial of a
preliminary injunction The Conrt declines

I. BACKGROUND

After they were hired as assistant pool managers with D.C.’s Depaitment of Parks and
Recreation, Hilhnan and Blunt joined AFGE and Locai 2741, which represents current and
former D.C. government employees Hillman was even elected chief shop steward But the
Department fired them for insubordination, leaving their membership in flux while they appealed
to D.C.’s Office of Employment Appeals.

Hillman and Blunt attempted to pay dues while their appeals were pending But Locai
2741 president David Brooks refused to accept them. Compl. jj‘j[ 29-32, 130.

Hillman and Blunt next contacted AFGE. National Vice President Eric Bunn responded
and confirmed they could maintain Local 2741 membership pending their appeals if they paid
dues, which Bunn agreed to accept directly (ordinarily, local chapters collect dues). ]d. jt 33»»37.

Regardless, Brooks refused to recognize Hillman and Blunt’s membership Id. jj 40.
When Hiliman and Blunt came to a meeting, Brooks called the police. Id. jl 44. And when the
police refused to get involved, Brooks and two others canceled the meeting and fled the building
Ia'. 1 45. The remaining attendees reconvened the meeting, reinstated Hillman and Blunt, restored
Hillman as chief shop steward, and made Blunt the interim secretary~treasurer. Id. jij 46-53.
AFGE later suspended Brooks as local president in part because he “refus[edj to acknowledge
the membership of or accept dues tendered on behalf of Hillman and Blunt.” AFGE named
Barbara l ones the new local president Id. at jj 59~58.

Hillman and Blunt’s troubles persisted When Blunt moved to appoint Hillman to serve

out Jones’s unexpired tenn as vice president, J ones refused to call a vote on the properly

seconded motion. Id. jj 81. After .T ones refused to put other properly seconded motions to a vote,
id. jj 84, Blunt wrote a letter criticizing her behavior. Id. jj 85. The letter vented that, despite
Blunt’s position as interim secretary-treasurer, l ones had not yet provided access to Local 2-741’s
bank accounts. Id. jj 86. Blunt further accused l ones of being “dictatorial."" Id. jj 87.

A few days later, Nate Nelson_the national representative for the AFGE district
encompassing Local 274l_summarily removed Blunt from the secretary-treasurer role, calling
her letter i‘unprofessional” and claiming her "`attemptj] to appoint Devlin l-lillman to the Vice
President position without an election by the members"’ violated local bylaws Id. jj 88. In
response, Blunt objected to AFGE president .l. David Cox that her removal violated the national
and local constitutions Id. j 9l. Cox never responded Id.

Before the next meeting, Nelson notified the local executive committee that AFGE barred
Hillman and Blunt from attending Id. jj 92. Nelson also removed Hillman and Blunt from the
local executive committeel Id. jj 93. But Nelson blinked after Hillman and Blunt`s counsel
warned that his actions could violate the LMRDA, permitting them to attend as partially
reinstated members Id. jj 95.

At the meeting, lanes announced that AFGE disavowed the minutes from the prior
meeting, and thus the votes for l-lillman as chief shop steward and Blunt as secretary-treasurer
did not count. Id. jj 103. She claimed that AFGE instructed her to remove Hillman and Blunt
from their officer positions as a result. Id. jj 98.

Blunt continued depositing her and l-lilhnan’s dues into Local 2741’5 bank account, even
though she was no longer secretary-ti'easnrer. Id. jj 107. With hours before the next general
membership meeting, Nelson told Hillman and Blunt they could neither attend nor participate in

the upcoming triennial elections because they had not paid dues to the local treasurer, an

executive officer., or the chapter"s mailing address, as local policy required Id. jj ll(). W hen
l-lillman and Blunt protested, Nelson allowed them to prove they deposited their dues in the
local"s bank account [d. j l12. And Nelson retreated after Hillman and Blunt produced receipts,
deeming them members in good standing jai j 113-116. But he quickly reversed himself again,
changing his mind after “additional research” and concluding Hilhnan and Blunt remained
ineligible Id. jj 117-118.

When l-lillman and Blunt went to the meeting and tried to pay their dues, J ones claimed
AFGE told her to remove them and to refuse their payment Id. jj 121. And just before the
election, Local 2741’5 l\lominations Committee chair confirmed Hillman and Blunt could neither

vote nor run for office. ]d. jj 127.

llillman and Blunt sued AFGE and Local 2741 with days before the election. Though
untangling their complaint takes work, the Court can tease out six different claims for relief:
l. that taking adverse actions against l-lillman and Blunt without requisite process

violated the LMRDA (“the process claim”);

ge

that taking adverse action against Hillman and Blunt for criticizing l ones violated the

LMRDA (“the retaliation claim"’);

3. that barring Hillman and Blunt from the chapter election violated the LMRDA (“the
election claim”);

4. that taking adverse action against l-iillman and Blunt without requisite process

breached each organization’s shared duty of good faith under the LMRA (“the LMRA

claim”);

that taking adverse action against Hillman and Blunt without requisite process

U'r

breached both the union’s constructive contract with its members and also the duty of
good faith and fair dealing imposed under D.C. common law (“the breach~of-contract
claim”); and
6. that the union defamed Hillman and Blunt under D.C. common law (“the defamation
claim”).
Hillman and Blunt also sought to enjoin the election. ln the alternative, if the union held the
election before the Court could intervene, i-Iillman and Blunt sought to nullify its outcome
Ruling after the election, the Couit declined to unwind the results, holding union
members disputing prior elections must pursue the administrative remedy under Title lV cf the
LMRDA. The Court further observed I-lillman and Blunt failed to demonstrate a likelihood of
irreparable harm for their remaining Claims.
II. LEGAL STANDARD
Federal Rule of Civil Procedure l2(b)(6) requires dismissal of a case if its complaint fails
“to state a claim upon which relief can be granted.” But in assessing the sufficiency of a
complaint, the Court must treat its factual allegations as true and grant the plaintiff “the benefit
of all inferences that can be derived from the facts alleged.” Schuler v. Um'ted Sta.tes, 617 F.2d
605, 608 (D.C. Cir. 1979).
An accompanying motion to dismiss for lack of subject matter jurisdiction poses an
additional hurdle, since the Court must verify its authority to even consider the complaint See
U.S. Eco!ogy, ]Hc. v. U.S. Dep ’I` qf]nferz'or, 231 F.?)d 20, 24 (D.C. Cir. 2000). lf the plaintiff fails

to meet his burden of establishing the Court’s jurisdiction, his case ends there.

Ul

III. ANALYSIS

a. The Court will grant-in-part and deny-in-part the unions’ motion to
dismiss for lack of subject matterjurisdiction.

Because the union’s motion to dismiss for lack of subject matter jurisdiction questions
the Court’s “power to Consider jtliej case,” Kaplmi v. Cent. Baiik off/ia fsfaiiii`c Repuhfi`c Ofi'ran,
896 F.Bd 501, 5 l() (D.C. Cir. 2018), the Court begins there. The Court concludes it has
jurisdiction over Hillnian and Blunt’s process and retaliation claims But the Couit lacks
jurisdiction over their election claiin, since Title lV of the LMRDA divests the Court’s power to
hear claims challenging prior elections The Court further determines Hillman and Blunt lack
standing to bring their LMRA ciaini. And the Coui't finds D.C. law preempts l-lillman and
Blunt’s breach-of-contract and defamation claims So the Court will grant the unions’ motion to
dismiss Hillman and Blunt’s election, LMRA, contract, and defamation Claims.

i. The Court has jurisdiction over Hillinan and Blunt’s process and
retaliation claims because the LMRDA applies and provides
federal jurisdiction

I-lillman and Blunt properly invoke this Court’s jurisdiction under 28 U.S.C. § 1331
because they have rights under the LMRDA, a federal statute. The union tries to argue otherwise
for two reasons: First, it contends the LMRI)A should not apply since Local 2741 represents
only current or former government employees, and the Ll\/IRDA’s definition of "‘employer”
specifically excludes federal, state, and local governments See 29 U.S.C. § 402(e). Altei'natively,
it claims D.C.’s Comprehensive Merit Personnel Act, D.C. Code §§ 1~604.01 et seq. (CMPA),
preempts federal claims under the LMRDA. Botli arguments fail.

First, the LMRDA applies to Local 2741. A local union representing only government

employees falls under the LMRDA as long as its parent union represents both public and private

sector workers Sec Wi`ldbei'gei' v. Ani. Fed ’ii ofGov ’f Emps., 86 F.3d 1188, 1192-93 (D.C. Cir.
1996). AFGE represents both public and private employees so the LMRDA protects Local 2741,
even though Local 2741 represents only public employees

Second, l-lillman and Blunt’s process and retaliation claims properly belong in federal
court. Title l of the Ll\/IRDA-the statute’s Bill of Rights_“protects equal voting rights,
freedom of speech[,j and [freedom] of asseiiibly.” Malli`ck v. fm 7 B]id. qu/ec. Workers, 749
F.2d 77l, 777 (D.C. Cir. 1984) (intei'nal citations omitted). And 29 U.S.C. § 412 provides a
federal cause of action when employers infringe those rights, as l-lillman and Blunt claim the
union did here. Additionally, this action remains available even if local or state laws provide
other procedures or limitations on relief. See jul 7 Blid. of Bor`lermnkers v. Hardcmcm, 401 U.S.
_33, 241 (1971); see also Qni`iiii v. Di`Gr`ir]i`¢/Jii, 739 F.2d 637, 643 (D.C. Cir. 1984). So l-lillinan'
and Blunt may seek relief under the LMRDA despite the CMPA.

ii. The Court lacks jurisdiction over Hillman and Blunt’s election
claim because Title IV of the LMRDA provides the exclusive
means to challenge prior elections

As the Court held when it denied plaintiffs’ preliminary injunction, the Court cannot hear
Hillnian and Blunt’s claim challenging an already conducted union election Hillman and Blunt
can only challenge the prior election under Title lV of the LMRDA.

Although Title l of the LMRDA enumerates members’ rights, Title IV “specifically
regulates the conduct of elections for union officers” Local NO. 82 v. Croi»vley, 467 U.S. 526,
539 (1984). And l`itle lV provides the exclusive remedy for those clainis, allowing members to
file a complaint with the Secretary of Labor challenging the election results lf the Secretary

concludes the union violated Title lV, he may sue the union. See Calhoon v. Harvey, 379 U.S.

,134, 296 (1964). But as a result_and as llillrnan and Blunt conceded in their earlier motion for a

preliminary iiijuiictioii»~“a federal court cannot adjudicate claims by individual members
"'brought after a completed union election that, in substance, seek to challenge the election
itself."‘ l\/leln. Supp. Pls." Mot. Prelim. lnj. lO, ECF l\lo. 2-5; see also Crow[ey, 467 U.S. at 550.
Tliat concession remains true, and directs the result here. Local 274l held its election
several business hours after Hillman and Blunt filed their complaint, a day before Hillinan and
Blunt served process And Hillman and Blunt must seek relielC under Title IV since the election
has passed. The Couit lacks subject matter jurisdiction over Hilhnan and Blunt’s election claiin.

iii. Hillrnan and Blunt cannot vindicate their personal rights under
the LMRA.

Unlike the LMRDA, which protects union members" rights, the LMRA regulates conduct
“between an employer and a labor organization representing employees . . . or between any such
labor organizations.” 29 U.S.C. § lS:S(a). Claiins of the latter variety arise when a local union
claims its parent union violated the union constitution See, e.g., United Ass `n Qf.fouriieymen &
Apprentices oflenbing & Prpefirring Indus. v. Local 334, 452 U.S. 615, 6l9~27 (1981).

But a local chapter may be unwilling to sue their parent union. So the Suprerne Court lets
individual members assert claims under § lSS(a) to vindicate their local union’s rights See
Wooa’defl v. fnl ’l Bhd. ofEIec. Workers, Local 7], 502 U.S. 93, l()l (l99l).

Yet here, l-lillman and Blunt invoke § lSS(a) to assert claims in their personal capacity.
Indeed, Hillman and Blunt actually employ § lSS(a)’s authorization for suits “between . . . labor
organizations"’ to sue both AFGE and Local 274l for removing l-Iillman and Blunt front office
without the required process But § 185(a) does not confer standing on individual members to
advance wholly personal claims (wliich instead fall within the LMRDA). So the Court lacks

jurisdiction over Hillman and Blunt’s LMRA claim.

iv. The CMPA preempts Hillman and Blunt’s defamation and
breach-of-contract claims.

The union continues to argue the Cl\/IPA preempts Hillman and Blunt’s claims At least
for their defamation and breach-of-contract claiins, the argument hits the mark: D.C."s statutory
relief precludes l-lillman and Blunt’s D.C. common law claims.

“With few exceptions, the Cl\/lPA is the exclusive remedy for a District of Columbia
public employee who has a work-related complaint of any kind.” Robfnson v. Di'srrr'cf of
Colmnbr`a, 748 A.2d 409, 4ll (D.C. 2000). ln other words, if the CMPA provides specific
redress, the employee "`lose{s his] common law rights of recovery.” Newman v. District' of
Columbia, 518 A.2d 698, 704-05 (D.C. 1986); see also Thompson v. Di`str:.'ct ofCofumbia, 428
F.3d _83, 288 (D.C. Cir. 2005) (noting the CMPA’s preclusive effect is jurisdictional).

Here, the CMPA provides redress for Hillman and Blunt’s defamation and breach-of-
contract claims See Baker v. Di'strz'cl ofColwnbfa, 785 A.2d 696, 698 (D.C. 2001) (defaination);
Wt!son v. Distri'ct ofColumbt'a, 608 A.2d 161, 161 (D.C. 1992) (breach-of-contract). Thus, since
the CMPA preempts Hillman and Blunt’s claims under D.C. common law, the Court lacks
supplemental jurisdiction over them.

b. The Court will deny the union’s motion to dismiss Hillman and Blunt’s
remaining claims as legally insufficient

l`he union lights Hillman and Blunt’s surviving claims on two fronts: First, that Hillman
and Blunt fail to state a claim against AFGE because they do not identify any improper actions
by the parent union. Second, that Hillman and Blunt cannot invoke the LMRDA because they
cannot show they were members in good standing

Neither warrants dismissal Hillman and Blunt’s surviving claims properly assert claims

against AFGE by alleging AFGE’s close ties to the adverse actions against Hillman and Blunt.

And because the union did not follow the procedures its own constitution requires before
expelling Hillman and Blunt, it cannot now avoid liability by disavowing their membership

i. Hillman and Blunt’s process and retaliation claims properly name
AFGE as defendant

AFGE tries ducking Hillman and Blunt’s claims by claiming its limited involvement in
the alleged wrongdoing lacks the active participation necessary to hold a parent union liable for
its local chapter’s actions. But the Complaint does not support AFGE’s story. Hillman and
Blunt"s pleadings suffice to hold AFGE liable for the alleged wrongdoing

“lt has long been established that a collective entity, including a labor organization, ‘inay
only be held responsible for the authorized or ratified actions of its officers and agents.”" Berger
v. from Workers Rei'nforced Roa'iiieii Local 201, 843 F.2d 1395, 1427 (D.C. Cir. 1988) (quoting
Sln.`mman v. Fraiik, 625 F.2d 80, 95 (6th Cir. 1980)). So holding a parent union responsible for a
local chapter’s actions requires alleging the parent union “‘instigated, supported, ratified, or
encouraged’ those actions, or ‘that what was done was done by their agents in accordance with
their fundamental agreement of association.”" Ial_ (citation omitted) (quoting Carboii Faef Co. v.
Uiii`fed Mi'ne Workers, 444 U.S. 212, 217-18 (1979)).

Tlie complaint shows AFGE (at least) “instigated, supported, ratified, or encouraged"
Local 2741’5 actions against Hillman and Blunt: Nate Nelson, a national representative, removed
Blunt as secretary treasurer without Local 274l ’s input. Compl. il 88. Nelson informed the local
Executive Comniittee itself that AFGE prohibited Hillman and Blunt from attending the next
membership meeting Ia'. il 92. Nelson also told Hillman and Blunt that AFGE-not Local
2741-w0uld “reiider a final decision on the full reinstatement membership for l\/lr. Devlin [sic]
and Ms. Blunt.” Id. ll 95. And AFGE informed Hillman and Blunt they could not participate in

the upcoming election Ia'. il l l7-118. What’s inoi'e, tlie local president claimed AFGE National

10

“directed"" her to remove l-lillman and Blunt from their posts fd. il 98. Taken togetlier, these
actions support Hillman and Blunt"s theory that AFGE at least “instigated, supported, ratified, or
encouraged” the adverse actions taken against theni. Hillman and Blunt"s process and retaliation
claims properly name AFGE.

ii. The LMRDA still protects Hillman and Blunt because Loca12741
did not follow its own constitution’s requirements to expel them.

The union further argues Hillman and Biuiit’s claims should be dismissed since they
cannot establish they were members in good standing Accordingly, under tiie union’s theory,
Hillman and Blunt have no LMRDA rights

Tlie Ll\/IR_DA defines a member in good standing as “any person who has fulfilled the
requirements for membership in such organization, and who neither lias withdrawn from
membership nor has been expelled or suspended from membership after appropriate proceedings
consistent with lawful provisions of the constitution and bylaws of such organization.” 29 U.S.C.
§ 402(0).

So the Court looks to the union’s constitution and bylaws to determine specific
membership requirements l`he AFGE National Constitution provides that “all employees . . . of
the District of Columbia . . . are eligible for membership in this Federation,” and that “any
person separated for unjust cause from employment . . . who was a member in good standing in
any local may retain membership in the local.” AFGE Const. art. lll, § l(h)-(c), ECF No. 11-3.
The union concedes Hillman and Blunt remained eligible forl membership while appealing their
terminations See Defs.’s Mot. Disniiss 33, ECF No. 11.

The only other apparent membership obligation is paying dues. A member “may be
dropped with reasonable notice if dues are not paid by Tuesday of the last full work week of the

month.” Local 274l Const. art. lll, § 2(g). The Court holds, consistent with prior cases, e.g_,

ll

Soli`s v. Ani. Fed’u ofGov 'I Enips., 763 F. Supp. 2d 154, 162»63 (D.D.C. 2011) (Bates, J,)r this
means that although Local 2741 need not hold a formal hearing to expel a delinquent dues
member, it must provide the member with notice and the opportunity to correct the delinquency
before disavowing their membership

According to the complaint, the union never provided this reasonable notice before
expelling Hillman and Blunt. At no point did the union inform Hillman and Blunt of their
delinquency before it took an adverse action; at most, the union justified its actions against
Hillman and Blunt by simultaneously citing the local dues delinquency policy. ln other words
Local 274l did not follow the required procedures to rescind l-lillman and Blunt’s membership

The union claims Hillman and Blunt “received constructive notice that they were in
arrears” when they tried to pay their dues and Local 274l refused to accept payment But even if
Local 2741 can force its members into deficiency by refusing their payments it would only
strengthen Hillman and Bluiit’s claims, since they would then obviously lack an opportunity to
cure the defect.

ln sLnn, Local 2741 did not follow the procedures its own constitution requires before
ejecting its members And the union may not sidestep its own constitution to strip Hillman and
Blunt’s membership and skate their statutory rights The LMRDA protects Hillman and Blunt.

c. The Court declines reconsidering its preliminary injunction.

Hillman and Blunt ask the Court to reconsider its May 24, 2018 order for two reasons
Neither is persuasive.

First, Hillman and Blunt argue the Court should reconsider their request to enjoin the
election because they sued before the election began. But as explained in this Court"s prior

opinion (and reiterated in subsection IlI.a.ii of this Opinion), Hillman and Blunt are wrong on the

law. An administrative claim under Title lV of the Ll\/IRDA provides the exclusive avenue for
Hillman and Blunt to challenge a concluded election See also Crow{ey, 467 U.S. at 527 (“[l]f
the remedy sought is invalidation of an election already being conducted . . . union members
must utilize the remedies provided by Title IV.”). lt does not matter when Hillman and Blunt
moved for injunctive relief, only that the election is now complete And since this election
already happened, the Court cannot grant relief.

Second_. Hillman and Blunt claim the Court failed to consider a preliminary injunction for
their other claims But the Court did, quite explicitly: “To the extent that other claims unrelated
to the election survive, the plaintiffs have failed to demonstrate the threat of irreparable harm in
the absence of injunctive relief from this Court."’ Mem. Order 4, ECF No. 12. Their motion for
reconsideration did not attempt to demonstrate a threat of irreparable hann, either. So the Court
doubly declines revisiting its earlier order.

IV. CONCLUSI'ON

The Court will grant the union’s motion to dismiss for lack of subject matter jurisdiction
for Hillman and Blunt’s election, Ll\/lRA, defamation, and breach-of-contract claims But the
Court will deny the motion in all other respects The Court will also deny Hillman and Blunt’s

motion to reconsider its prior denial of a preliminary injunction. A separate order follows

Date: January 32019 § ¢ C- gail

Royce C. Lamberth
Um`ted States District Judge

13

